Title: To George Washington from Gouverneur Morris, 2 May 1790
From: Morris, Gouverneur
To: Washington, George


Private 
Dear SirLondon 2d May 1790 
You will find enclosed the Copy of what I took the Liberty to trouble you with on the thirteenth of last Month. On Saturday the seventeenth I dined in Company with Mr Fox. The State of french Politics formed of Course a large Part of the Conversation. The Situation of other Countries was then passed in Review, and it became a question how far Britain might be engaged in the Affairs of the Continent. At length I took an Opportunity to ask what System the administration had adopted respecting America. He told me that he could not tell but beleived they had none, and would in all Probability be governed by Events. That he did not beleive Mr Pitt would trouble his Head about the Matter, but would probably leave it to Lord Hawksbury & Mr Grenville who are both of them indisposed to us whereas Pitt himself is he supposes rather friendly than otherwise. Mr Fox said farther that he and Burke are now almost alone in their Opinion that we should be permitted to trade in our own Bottoms to their Islands, and that this Opinion looses Ground daily tho for his own Part he persists in it.
I find that the Ministers apply for Information respecting America, and particularly american Commerce to a Mr Irwin who long resided in America and is now here in the Customs. A mighty Sour Sort of Creature and one who seems to have a mortal Aversion for us. I met him at Dinner one Day and he took Pains to let me know that he was doing all he could to prevent any Encouragement from being given to our Exports by the Corn Bill which is now on the Carpet. He declared that he

would by the Force of Starvation oblige the People of Britain to raise Corn enough for their own Consumption, and that even the Supply of the West India Islands ought to be provided in this Country.
You will readily perceive Sir from this rude Sketch of influential Characters, that there is but little Disposition for treating with us at present. With sincere Regard I am truly yours

Gouvr Morris

